 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    ALAN DEE STEPHENSON,                              No. 1:18-cv-00724-DAD-SKO (HC)
12                         Petitioner,
13             v.                                       ORDER DIRECTING RESPONDENT
                                                        TO RE-SERVE RESPONSE (Doc. 15)
14    CALIFORNIA DEPARTMENT OF                          TO PETITIONER
      CORRECTIONS,
15
                           Respondent.                  (Doc. 16)
16

17

18            Petitioner, Alan Dee Stephenson, has asked the Court for copies of Respondent’s “Opening

19   Brief.” (Doc. 20.) Because it is unclear whether Petitioner received a copy of Respondent’s answer

20   to the petition for writ of habeas corpus, Respondent is directed to re-serve the answer on Petitioner

21   within seven (7) days of the date of this order. Petitioner shall have thirty (30) days from the date

22   of re-service to file his traverse, if any.

23
     IT IS SO ORDERED.
24

25   Dated:     December 28, 2018                                   /s/   Sheila K. Oberto            .
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                        1
